An employer and employee industrial labor disagreement may be publicized, but action along such lines must not be animated by ill will, carried to the point of interference, *Page 588 
planned and well calculated to intimidate patrons, destroy business rights and, by such means, coerce compliance with demands.
The bill herein alleged cause for a restraining order pending the hearing, but the answer raised issues of fact thereon and, thereupon, the Court restrained activities of defendants beyond peaceful picketing.
If such restraint is complied with in letter and spirit within the holdings of this Court in Beck v. Railway Teamsters'Protective Union, 118 Mich. 497 (42 L.R.A. 407, 74 Am. St. Rep. 421); United States Heater Co. v. Iron Molders' Union,129 Mich. 354; Ideal Manfg. Co. v. Wayne Circuit Judge,139 Mich. 92; Ideal Manfg. Co. v. Ludwig, 149 Mich. 133
(119 Am. St. Rep. 656); Baltic Mining Co. v. Houghton Circuit Judge,177 Mich. 632; In re Langell, 178 Mich. 305 (50 L.R.A. [N. S.] 412); Clarage v. Luphringer, 202 Mich. 612, there exists no reason for disturbing the order appealed from.
If and when the question of whether the subsequent activities of defendants exceed peaceful picketing comes before the court it will be time to analyze and, if found in point, apply the recent holdings in Thornhill v. Alabama, 310 U.S. 88
(60 Sup. Ct. 736), and Carlson v. California, 310 U.S. 106
(60 Sup. Ct. 746).
For the reasons mentioned I join in denying the writ of mandamus.
CHANDLER, J., concurred with WIEST, J. The late Justice POTTER took no part in this decision. *Page 589